Eckert, C. J. The respondent, through its Department of Public Safety maintains a building at 9300 Saint Clair Avenue, East St. Louis, Illinois. Water service for this property is furnished by the City of O’Fallon, and is paid for by the respondent bn the same terms as that of a private consumer. Ordinarily bills are paid quarterly. Through oversight the charges for the period of-November 1, 1945 to- June 30, 1947, were not paid prior to the lapse of the current appropriations. It is uncontradicted that the wat^r was furnished to the respondent by the claimant in the quantities shown in claimant’s statement. The charges are in accord with standard rates and aggregate the sum of $310.40. Sufficient funds remained unexpended in the appropriations to pay the claim in full. An award is therefore entered in favor of claimant in the amount of three hundred ten and 40/100 dollars ($310.40).